     6:18-cv-00108-RAW Document 231 Filed in ED/OK on 05/28/19 Page 1 of 7



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF OKLAHOMA

(1) ROBBIE EMERY BURKE, as Special             )
Administratrix of the Estate of BILLY WOODS,   )
Deceased,                                      )
                                               )
                          Plaintiff,           )
                                               )
v.                                             )      Case No. 18-CV-108-RAW
                                               )
(1) MUSKOGEE COUNTY COUNCIL OF                 )
YOUTH SERVICES (“MCCOYS”),                     )
a Domestic Not-for-Profit Corporation,         )
(2) BOARD OF COUNTY COMISSIONERS               )
OF MUSKOGEE COUNTY, OKLAHOMA,                  )
(3) STATE OF OKLAHOMA, ex rel.,                )
OFFICE OF JUVENILE AFFAIRS (“OJA”),            )
(4) JERROD LANG,                               )
(5) BRANDON MILLER,                            )
(6) ANGELA MILLER,                             )
(7) MARIETTA WINKLE, and                       )
(8) STEVEN BUCK,                               )
                                               )
                          Defendants.          )

          DEFENDANT’S DESIGNATIONS OF DEPOSITION TESTIMONY
                   OF WITNESS, SAMANTHA MAHLER

      Comes now Defendants, by and through respective counsel of record, hereby
submit, pursuant to Fed. R. Civ. P. 32(a)(4)(B) and (D), the following deposition
designations from the deposition testimony of Samantha Mahler:


                        PAGE NUMBER                 LINES
                              6                         6-7
                              8                        2-25
                              9                1-5; 15-16; 19-20
                             10                       15-25
                             11                1-3; 8-17; 22-24
                             12                        3-13
                             13                   7-14; 20-21
                             15                      3-5; 10
                             16                    3-7; 12-24
                             17                         21
6:18-cv-00108-RAW Document 231 Filed in ED/OK on 05/28/19 Page 2 of 7



                        18                 1-5; 12-22
                        19                 6-9; 13-24
                        20                 1-2; 16-20
                        21                     5-25
                        22              1-4; 7-8; 10-22
                        23                     7-20
                        24             1-3; 12-18; 20-25
                        25                  1-4; 6-11
                        27                    14-25
                        28                  1; 13-25
                        29                      1-6
                        31                     4-25
                        32                     1-25
                        33                 1-6; 17-25
                        34                     5-25
                        35                      1-6
                        36                     5-20
                        38                  6-11; 25
                        39                 1-5; 15-25
                        40                      1-2
                        43                      1-7
                        44                    10-25
                        45                1-10; 24-25
                       46-51               1-25 each
                        53                    18-25
                        54                     1-11
                        55                9-11; 13-25
                        57                5-15; 17-25
                        58                  1-2; 7-13
                        59            1-17; 19-22; 24-25
                        60                 1-5; 8-15; 17;
                                                23-25
                        61                     1-25
                        62                      1-2
                        63                    19-25
                        64                 1-6; 21-25
                        65                     1-18
                        67                    10-19
                        68                     9-25
                        69                     3-25
                        70                     5-25


                                  2
6:18-cv-00108-RAW Document 231 Filed in ED/OK on 05/28/19 Page 3 of 7



                        71            1; 6-8; 14-25
                        72                1; 5-25
                        73              1-3; 15-25
                        74                  1-23
                        75                  5-25
                        76                  1-25
                        77            1-7; 9; 11-25
                        78                   1-4
                        79                  3-22
                        80                 10-25
                        81                  1-23
                        82                 21-25
                        83               1; 24-25
                        84                  1-12
                        86                 22-25
                        88                  2-14
                        89                 15-18
                        90                  6-25
                        91                  1-14
                        92                  3-25
                        93                  1-25
                        94             1-10; 22-25
                        95                  1-14
                        96                 11-24
                        97                  6-12
                        98            10-12; 23-25
                      99-100            1-25 each
                       101              1-2; 12-16
                       102                 15-25
                       103                  1-22
                       104                 10-25
                       105                  1-22
                       106                  7-22
                       107                  4-14
                       108                 11-24
                       109               2-23; 25
                       110                  1-17
                       111            1; 3-8; 19-25
                       112                1; 5-25
                       113               1-2; 6-25
                       114                  1-25


                                  3
6:18-cv-00108-RAW Document 231 Filed in ED/OK on 05/28/19 Page 4 of 7



                       115             1-9; 13-17; 22-25
                       116             1-6; 10-19; 22-25
                       117            3-10; 19-21; 24-25
                       118                 1-4; 17-24
                       120                5-10; 18-22
                       121                8-18; 23-25
                       122             1-5; 9-10; 19-25
                       123                1-13; 16-25
                       124                  1; 11-25
                       125                     7-22
                       126                    22-25
                       127                     1-24
                       128                 4-6; 11-15
                       129                     4-21
                       130                    13-25
                       131                     1-22
                       132                    24-25
                       133                 1-5; 16-25
                       134            1-10; 14-19; 24-25
                       135                     1-24
                       136                     4-25
                       137                1-10; 15-25
                       138                1-14; 17-25
                       139                     1-25
                       140                  1-3; 9-25
                       141                     1-19
                       143                     4-25
                       144                  1; 16-25
                       145                     1-18
                       155                    19-25
                       156                      1-8
                       158                     9-23
                       159                     9-15
                       164                    20-25
                       165                      1-4
                       166                    13-20
                       167                     7-25
                       168                 1-5; 16-25
                     169-171               1-25 each
                       172            1; 3-10; 13-14; 20-
                                                  21


                                  4
6:18-cv-00108-RAW Document 231 Filed in ED/OK on 05/28/19 Page 5 of 7



                       173                  5-23
                       174              4-10; 16-25
                       175                  1-25
                       176                   1-8
                       182                 18-25
                       183                  1-14
                       187                 13-25
                       188                  1-15
                       190                 22-24
                       191                  5-23
                       193                 10-25
                       194               1-4; 14-25
                       195                  1-18



                                      Respectfully submitted,

                                      s/ Andy A. Artus
                                      Andy A. Artus, OBA No. 16169
                                      Jamison C. Whitson, OBA No. 18490
                                      Taylor M. Tyler
                                      COLLINS, ZORN & WAGNER, P.C.
                                      429 N.E. 50th, Second Floor
                                      Oklahoma City, OK 73105
                                      Telephone: (405) 524-2070
                                      Facsimile: (405) 524-2078
                                      Email: jcw@czwlaw.com
                                             aaa@czwlaw.com
                                             tmt@czwlaw.com

                                      Attorneys for Defendant Board of
                                      Commissioners of Muskogee County,
                                      Oklahoma




                                  5
    6:18-cv-00108-RAW Document 231 Filed in ED/OK on 05/28/19 Page 6 of 7



                               CERTIFICATE OF SERVICE

        I hereby certify that on May 28, 2019, I electronically transmitted the attached document
to the Clerk of Court using the ECF System for filing and transmittal of a Notice of Electronic
Filing to the following ECF registrants:

       Daniel E. Smolen, via electronic mail at: danielsmolen@ssrok.com
       Robert M. Blakemore, via electronic mail at: bobblakemore@ssrok.com
       Bryon D. Helm, via electronic mail at: bryonhelm@ssrok.com
       701 South Cincinnati Avenue
       Tulsa, OK 74119

       -and-

       Joel A. LaCourse, OBA No. 17082
       Caleb Salmon
       LaCourse Law, PLLC
       715 S. Elgin Ave.
       Tulsa, OK 74120
       Telephone:     (918) 744-7100
       Facsimile:     (918) 477-2299
       Email:         Joel@lacourselaw.com
       Attorneys for Plaintiff


       Randall J. Wood, OBA, #10531
       Robert S. Lafferrandre, OBA No. 11897
       Carson C. Smith, OBA No. 22303
       PIERCE COUCH HENDRICKSON
        BAYSINGER & GREEN, L.L.P.
       1109 N. Francis
       Oklahoma City, OK 73106
       Telephone:     (405) 235-1611
       Facsimile:     (405) 235-2904
       Email:         rwood@piercecouch.com
                      rlafferrandre@piercecouch.com
                      csmith@piercecouch.com
       Attorney for Defendant Muskogee County Council
       of Youth Services




                                               6
6:18-cv-00108-RAW Document 231 Filed in ED/OK on 05/28/19 Page 7 of 7



  Jacqueline R. Zamarripa, CBA #304681
  Richard N. Mann, OBA #11040
  Assistant Attorney General
  313 NE 21st Street
  Oklahoma City, OK 73105
  Telephone:     (405) 521-3921
  Facsimile:     (405) 521-4518
  Email:         Jackie.zamarripa@oag.ok.gov
                 Richard.mann@oag.ok.gov
  Attorneys for Oklahoma Juvenile Affairs
  and Steven Buck

  James L. Gibbs, II, OBA No. 15689
  Seth D. Coldiron, OBA 20041
  GOOLSBY, PROCTOR, HEFNER & GIBBS, PC
  701 N. Broadway Ave., Suite 400
  Oklahoma City, OK 73102-6006
  Telephone:    (405) 524-2400
  Facsimile:    (405) 525-6004
  Email:        jgibbs@gphglaw.com
                scoldiron@gphglaw.com
  Attorney for Defendants, Brandon Miller,
  Angela Miller and Marietta Winkle

  Thomas A. LeBlanc, OBA No. 14768
  Todd M. Wagner, OBA No. 30278
  Jessica L. Foutch, OBA No. 31851
  Ryan A. McDonald, OBA No. 31645
  Best & Sharp
  Williams Center Tower 1
  One West Third Street, Suite 900
  Tulsa, OK 74103
  Telephone:    (918) 582-1234
  Facsimile:    (918) 585-9447
  Email:        tleblanc@bestsharp.com
                twagner@bestsharp.com
                jfoutch@bestsharp.com
                rmcdonald@bestsharp.com
  Attorneys for Defendant, Jerrod Lang



                                           s/ Andy A. Artus
                                           Andy A. Artus




                                       7
